Citation Nr: 1002198	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to March 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, determined that 
new and material evidence had been received to reopen the 
previously denied PTSD claim, but denied service connection 
on the merits of the underlying claim.

The Veteran and his spouse provided testimony at a hearing 
before the undersigned Veterans Law Judge in February 2007.  
A transcript of this hearing has been associated with the 
Veteran's VA claims folder.

In September 2007, the Board concurred with the determination 
that new and material evidence had been received to reopen 
the PTSD claim, but determined that additional development 
was required with respect to the underlying service 
connection claim.  Specifically, obtaining records from the 
Social Security Administration (SSA) as the Veteran indicated 
he was in receipt of disability benefits due to his 
psychiatric problems.  Therefore, the Board remanded the case 
to obtain these records.

The case has now been returned to the Board for further 
appellate consideration.  However, as detailed below, the 
Board must conclude that the prior remand directives have not 
been completed, and, as such, it must once again remand this 
case.  Accordingly, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case the 
Board finds that further remand is required in order to 
comply with the duty to assist.

The Board acknowledges that multiple attempts were made to 
obtain the Veteran's SSA records in accord with the September 
2007 remand directives.  For example, a request was made 
later that month to the SSA NRC for the records.  However, 
the SSA NRC responded in October 2007 that they did not have 
this folder, that the Atlanta hearing office was the 
jurisdictional office in this case, and indicated that 
records should be requested from that office.  Thereafter, VA 
requested records from that office in September 2008, January 
2009, and July 2009.  No response appears to have been 
received by VA in regard to these requests, and in an August 
2009 memorandum it was concluded that further attempts would 
be futile.

The Veteran's accredited representative contended, however, 
in a December 2009 statement that additional attempts must be 
made until VA receives a formal response from the SSA that no 
records are available.  In support of this contention, the 
representative cited to 38 C.F.R. § 3.159(c)(2) which states 
that VA will end its efforts to obtain records from a Federal 
agency such as the SSA only if it concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  The regulation further states that 
cases in which VA may make such a conclusion include those in 
which the Federal agency advises VA that the requested 
records do not exist or the custodian does not have them.  
Although the regulation does not specifically preclude VA 
from determining further efforts are futile after multiple 
unsuccessful attempts, it does appear that some sort of 
response is required.  The Board also notes that the United 
States Court of Appeals for Veterans Claims (Court) has long 
emphasized the fact that VA and SSA are both part of the 
Federal government, and obtaining records from SSA is part of 
VA's duty to assist.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).  

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held in the context of a case involving a claim of service 
connection for PTSD that VA did not violate the duty to 
assist by failing to obtain SSA records because the evidence 
in that case did not indicate such records were relevant to 
the underlying claim.  See Golz v. Shinseki, No. 09-7039 
(Fed. Cir. Jan. 4, 2010).  However, in this case the Board 
previously determined in the September 2007 remand that these 
records were potentially pertinent and must be obtained for 
consideration.  

The Board further notes that the Court has held that "a 
remand by ...the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by ... the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the foregoing, the Board concludes that the prior 
remand directives have not been complied with, and that 
further remand is required until records are obtained from 
SSA or a response is received from SSA indicating that no 
such records are available.

As an additional matter, the Board notes that the Veteran has 
essentially contended that he has PTSD due to stressors that 
occurred while on active duty in the Republic of Vietnam, and 
the RO attempted to verify these stressors through official 
channels.  However, an October 2003 response from the U.S. 
Armed Services Center for Unit Records Research (CURR) (now 
the U.S. Army & Joint Services Records Research Center 
(JSRRC)) stated that the Veteran's stressor information was 
insufficient in that he did not provide specific dates as to 
when these stressors occurred.  No more specific details have 
since been provided by the Veteran, to include at his 
February 2007 Board hearing, and no further development was 
directed on this matter by the September 2007 remand.  
Nevertheless, as a remand is already required in this case, 
the Board is of the opinion that the Veteran should be 
provided with another opportunity to provide more specific 
details as to his purported stressors in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make further 
attempt(s) to obtain records from the SSA 
regarding the Veteran's claim for SSA 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

A response from the official SSA source 
contacted regarding this request(s) must 
be received, and documented in the claims 
file, before readjudication of this claim 
to include whether any such records are 
actually available from the SSA.

2.  The AMC/RO should also request 
additional information from the Veteran 
regarding his purported in-service 
stressor(s), to include specific dates 
and places where these events occurred.  
A reasonable opportunity to respond to 
this request should be provided.  The 
AMC/RO must attempt to verify through 
official channels any 
stressors/information received from the 
Veteran.

Even if the Veteran does provide 
additional information regarding his in-
service stressors, another attempt should 
be made to verify his account of these 
stressors through official channels.

3.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in August 2009, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


